                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


QUEEN TIERA R. MILLER,                             ) CASE NO.: 1:19-CV-01080

                                      Plaintiff,   ) JUDGE: DONALD C. NUGENT

           - vs -                                  ) PLAINTIFF’S MOTION IN LIMINE TO
                                                     EXCLUDE AT TRIAL DEFENDANT’S
                                                   ) SUPPLEMENTAL DISCOVERY
                                                     RESPONSES WITH ACCOMPANYING
CITY OF SHAKER HEIGHTS, OHIO, et al.,              ) EXHIBIT

                                 Defendants.       )


    On August 9, 2019, Plaintiff served document requests on the Defendant.

    On November 4, 2019, the deposition of Queen Miller was taken in this matter. Defendant

 Tyler Smith, based upon the statements made by Ms. Miller at her deposition, felt it necessary to

 ascertain his own bank records related to her claims, seeking to refute that he withdrew money

 on the day in question. No dispute exists that he gave Ms. Miller money.

        Both before November 4th and after, Tyler Smith’s bank records were readily available to

 him. He had access to them immediately before and immediately after the November deposition.

 As final documents are being exchanged for trial, Smith waited until February 13, 2020, three

 weeks before trial, to turn them over.

        Plaintiff’s counsel are unable to re-depose the Plaintiff and have no time to investigate

 other accounts where funds may have been withdrawn from.

        Plaintiff sent Defendant discovery requests on August 9, 2019.            Those requests

 encompassed any and all records related to any purported gifts or funds given by Defendant to

 Plaintiff. Defendant failed to produce these records in response to those requests and again

 failed to timely provide these records after Plaintiff’s deposition.


                                                                                       1|Page
            As the records were Defendant’s own bank records, a subpoena was not necessary for

him to retrieve them. In essence, he simply waited until after the close of discovery near the eve

of trial.

            The Federal Rules of Civil Procedure are designed to avoid surprises and permit a party

to “ambush” an opposing party with documents or information on the eve of trial.

            For the reasons set forth above, Plaintiff moves to exclude Defendant from introducing

any of the bank records sent as “supplemental” in mid-February, 2020.           For   the    Court’s

reference, Plaintiff attaches the so-called “supplemental discovery” to this motion as Exhibit 1.

For the reasons stated above, Plaintiff moves this Court to bar the introduction of Defendant’s

bank records, produced on February 13, 2020, which were due in September, 2019, were not

made available for deposition in November 2019 and were produced after the close of discovery

on the eve of trial.

                                                      Respectfully submitted,



/s/ Jared S. Klebanow                                 /s/ Avery Friedman
JARED S. KLEBANOW (0092018)                           AVERY FRIEDMAN (0006103)
KLEBANOW LAW, LLC                                     AVERY FRIEDMAN & ASSOCIATES
850 Euclid Ave. Suite 701                             850 Euclid Ave. Suite 701
Cleveland, Ohio 44114                                 Cleveland, Ohio 44114-3358
T: (216) 621-8230                                     T: (216) 621-9282
jklebanow@klebanowlaw.com                             avery@lawfriedman.com
                                                      fairhousing@gmail.com


                                          Attorneys for Plaintiff




                                                                                            2|Page
                                CERTIFICATE OF SERVICE

I, Avery Friedman, one of the attorneys for the Plaintiff, hereby certify that the foregoing

PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE AT TRIAL DEFENDANT’S

SUPPLEMENTAL DISCOVERY RESPONSE WITH ACCOMPANYING EXHIBIT was filed

electronically to be served on all counsel of record through the court’s electronic system on this

24th day of February, 2020.

                                                            /s/ Avery Friedman




                                                                                       3|Page
